Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION

                                           No. 04-14-00535-CV

                         IN RE TYSON FOODS, INC. and Paul Dannaldson

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 6, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 29, 2014, relators filed a petition for writ of mandamus. The court has considered

relators’ petition for writ of mandamus and is of the opinion that relators are not entitled to the

relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM




1
 This proceeding arises out of Cause No. 12-10-27890-MCV, styled Robert Lane v. Karen Dando; Gabriel Miranda,
Raul Uribe; TSI Equipment, Inc.; Tyson Foods, Inc. and Paul Dannaldson, Defendants; and Juan Carranco,
Intervenor, pending in the 293rd Judicial District Court, Maverick County, Texas, the Honorable Cynthia L. Muniz
presiding.